10. Internal market in natural gas (
- Before the vote:
rapporteur. - (IT) Mr President, ladies and gentlemen, as a result of the limited time available yesterday, I could not, as I wanted, thank all those who have worked with me. This has been a difficult directive, and there have been very lengthy discussions, but in my view we have ultimately reached a successful conclusion.
I should like in particular to thank all my colleagues on the Committee on Industry, Research and Energy for their cooperation, especially the shadow rapporteurs, Mr Reul, Mr Swoboda, Mr Manders, Mr Turmes, Mr Seppänen, and obviously Commissioner Piebalgs - I hope I have not left anyone out - as well as Mr Vidal-Quadras for his cooperation. I should also like to thank the secretariat as a whole, my staff and my fellow workers.
Only three seconds. This is a directive which is of interest and is extremely important. It is a directive - please may I speak for three seconds. It is a directive - we lose so much time in this House! - which is of interest to operators, often, unfortunately, in the form of monopolies, and to consumers.
I believe that in our work, we have tried not to penalise producers or consumers but have tried - and thank you for the applause, but I shall press on - we have tried to work for all European citizens in the sense ... Right, you are in a hurry, let us conclude very briefly. This, and I thank you, is a very pleasing expression of parliamentary democracy in Europe.
(Applause)